Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
NATIVE ECOSYSTEMS
COUNCIL, CV 18-157-BLG-SPW
Plaintiff,
ORDER
vs.
JOHN J. MEHLHOFF, State

Director,'! the BUREAU OF LAND
MANAGEMENT, DEPARTMENT
OF THE INTERIOR; et al.,

Defendants.

 

 

Before the Court are Magistrate
Recommendations, (Doc. 39), regarding the parties’ cross-motions for summary
judgment. Native Ecosystems Council (“NEC”) has filed objections, (Doc. 40), and
the Bureau of Land Management (“BLM”) has filed a response, (Doc. 42). For the

following reasons, the Court adopts Judge Cavan’s Findings and Recommendations

in part.

 

| Substituted by operation of Rule 25(d) of the Federal Rules of Civil Procedure for the former

Acting State Director, Donato Judice.

Judge Cavan’s Findings
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 2 of 27

I. Background

The parties do not object to Judge Cavan’s findings with respect to the
background of this case, (Doc. 39 at 1-5), and the Court adopts them in full.

After assessing four watersheds in southwestern Montana as part of its 2006
Resource Management Plan, BLM determined that, without intervention, conifer
encroachment would convert each watershed’s sagebrush steppe habitat into forest
habitat. (/d. at2.) BLM prepared Environmental Assessments for each watershed
and proposed mitigating the conifer expansion through a combination of prescribed
fire and mechanical treatments. (/d.) Following a comment period, BLM issued a
Notice of Final Decision along with a Finding of No Significant Impact for each
watershed, approving the prescribed fire and mechanical treatments. (Jd. at 2-3.)

While this process was ongoing, however, BLM amended its Resource
Management Plan to address the “present or threatened destruction” of sage grouse
habitat and range (the “Sage Grouse Amendment”). (/d. at 3; Doc. 13-20
[hereinafter SGRMP] at 11.) The BLM issued the Sage Grouse Amendment in
response to the United States Fish and Wildlife Service’s finding that the greater
sage grouse was “warranted, but precluded,” for listing as a threatened or endangered
species. (SGRMP at 11.) Among other changes, the Sage Grouse Amendment

required BLM to consider additional criteria before using prescribed burns in greater
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 3 of 27

sage grouse habitat. (SGRMP at 48.)

NEC brought this action to prevent BLM from completing the prescribed
burns in the four watersheds. NEC argues that the watershed projects ignore the
Sage Grouse Amendment’s requirements for prescribed burns and BLM’s
authorization of the prescribed burns was arbitrary and capricious, an abuse of
discretion, and otherwise not in accordance with the law. (Doc. 39 at 4); see (Doc.
1 at § 2; Doc. 18 at 12-13, 16—20).

The parties filed cross-motions for summary judgment. (Doc. 16; Doc. 28.)
Judge Cavan disagreed with NEC and recommended the Court grant summary
judgment in BLM’s favor with respect to three of the four watersheds. Regarding
the fourth, the Centennial Watershed, Judge Cavan recommended denying both
cross-motions to allow for additional briefing. (Doc. 39 at 45-46.)

IJ. Legal Standard

When a party timely objects to any portion of the Findings and
Recommendations, the Court must review those portions of the Findings and
Recommendations de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.
Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). “A judge of
the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. The judge may also receive
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 4 of 27

further evidence or recommit the matter to the magistrate judge with instructions.”
28 U.S.C. § 636(b)(1). The Court needs not review the factual and legal
conclusions to which the parties do not object. United States v. Reyna-Tapia, 328
F.3d 1114, 1121 (9th Cir. 2003).

NEC first objects to the standard of review Judge Cavan applied in his
Findings and Recommendations. NEC argues that while the Findings and
Recommendations analyze BLM’s watershed projects under the National
Environmental Policy Act (“NEPA”), the thrust of its argument actually concerns
violations of the Federal Land Policy and Management Act (“FLPMA”). (Doc. 40
at 2.)

Courts review NEPA under the Administrative Procedure Act (“APA”) by
determining whether an agency action is “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A); see
(Doc. 39 at 5-8 (discussing the highly deferential standard for NEPA decisions
under the APA)). Judicial review under the APA of a NEPA action is narrow and
limited to whether the agency “took a ‘hard look’ at the environmental impacts of a
proposed action.” Nat’! Parks & Conservation Ass'n v. Bureau of Land Mgmt., 606
F.3d 1058, 1072 (9th Cir. 2010). On the other hand, courts review BLM’s actions

under FLPMA to determine whether they are consistent with applicable Resource
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 5 of 27

Management Plans. 43 U.S.C. § 1732(a); Norton v. Southern Utah Wilderness
Alliance, 542 U.S. 55, 69 (2004). FLPMA’s standard is therefore less deferential.
Actions that the Court determines are inconsistent with a Resource Management
Plan are “not in accordance with the law,” 5 U.S.C. § 706(2)(A), even if the Court
finds the agency otherwise took a hard look at the environmental impacts of the
proposed actions under NEPA.

BLM argues that NEC raised its arguments under FLPMA for the first time in
its objections. However, the Court finds that while NEC rarely referred back to and
analyzed FLPMA in its original briefing, it did successfully raise arguments under
FLPMA each time it argued one of BLM’s proposed watershed projects was
inconsistent with BLM’s Resource Management Plan (both before and after the Sage
Grouse Amendment). See (Doc. 16 at 23-31.)

Nevertheless, while the Findings and Recommendations do “sound almost

exclusively in NEPA,” (Doc. 40 at 2), this is because Management Decision Fire 3 1?

 

* Management Decision Fire 31 states the following:

If prescribed fire is used in GRSG habitat, the NEPA analysis for the Burn Plan
will address:

e why alternative techniques were not selected as viable options;

e how GRSG goals and objectives will be met by its use;

e how the COT Report objectives will be addressed and met;

e arisk assessment to address how potential threats to GRSG habitat will be
minimized.

Allow prescribed fire as a vegetation or fuels treatment in Wyoming big
sagebrush sites or other xeric sagebrush species sites, or in areas with a potential

5
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 6 of 27

—NEC’s primary point of contention between the Resource Management Plan, the
Sage Grouse Amendment, and the proposed watershed projects—adds new
requirements for a NEPA analysis whenever “prescribed fire is used in a [greater
sage grouse] habitat.” (SGRMP at 48.) Therefore, NEC’s FLPMA and NEPA
claims substantially overlap. First, to comply with FLPMA, BLM must have
completed the NEPA analysis according to Management Decision Fire 31’s
requirements in the first instance. BLM complied with FLPMA if, in its NEPA
analysis for each proposed burn plan, BLM addressed prescribed burning and “why
alternative techniques were not selected as viable options; how [greater sage grouse]
goals and objectives will be met by its use; how the COT Report objectives will be
addressed and met;” and included “a risk assessment to address how potential threats

to GRSG habitat will be minimized.” Second, whether the NEPA analysis itself

 

for post-fire exotic annual dominance only after the NEPA analysis for the Burn
Plan has addressed the four bullets outlined above. Prescribed fire can be used to
meet specific fuels objectives that will protect Greater Sage-Grouse habitat in
PHMA (e.g., creation of fuel breaks that will disrupt the fuel continuity across the
landscape in stands where annual invasive grasses are a minor component in the
understory, burning slash piles from conifer reduction treatments, used as a
component with other treatment methods to combat annual grasses and restore
native plant communities).

Allow prescribed fire in known sage-grouse winter range only after the NEPA
analysis for the Burn Plan has addressed the four bullets outlined above. Any
prescribed fire in winter habitat will need to be designed to strategically reduce
wildfire risk around and/or in the winter range and designed to protect winter range
habitat quality.

(SGRMP at 48.)
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 7 of 27

was adequate depends on whether BLM took a hard look at each of the items
included in Management Decision Fire 31. If BLM did, then it has met the
requirements under both FLPMA and NEPA.

II. Discussion

As an initial matter, the Court notes that BLM has not objected to Judge
Cavan’s conclusion that NEC has standing to bring this action, (Doc. 39 at 10-14),
and that NEC’s claims about the Centennial Watershed project are not moot, (Doc.
39 at 15-18). The Court agrees with Judge Cavan’s analyses and conclusions
regarding these issues and adopts them in full.

The Court turns now to NEC’s objections to Judge Cavan’s analysis of each
watershed project. While the Findings and Recommendations refer almost
exclusively to NEPA, for the most part, they are organized in a way that addressed
the NEPA analysis requirements that Management Decision Fire 31 imposes.
Therefore, the Findings and Recommendations essentially addressed and analyzed
NEC’s claims under FLPMA. The Court reviews the Findings and
Recommendations from this point of view, filling in additional analysis as needed.

A. Timing of the Burn Plan Preparation
NEC argues that “in the case of the Blacktail and South Tobacco Root

Projects, BLM has deferred preparation of these required burn plans to the project
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 8 of 27

implementation stage....” (Doc. 40 at11.) NEC argues that since the burn plans
do not yet exist, BLM could not have conducted a NEPA analysis for them pursuant
to Management Decision Fire 31, and therefore, BLM has committed a per se
violation of FLPMA. (/d.)

Management Decision Fire 31 requires the NEPA analysis for the Burn
Plans—not of the Burn Plans—to satisfy additional requirements. See (SGRMP at
48.) In other words, BLM does not need the burn plans in hand before conducting
a NEPA analysis for the proposed treatments in each watershed’s Environmental
Assessment; instead, “The NEPA analysis is conducted prior to the issuance of a
final decision, not in the implementation stage. The Ninth Circuit has made clear
that the NEPA ‘analyses must occur before the proposed action is approved, not
afterward.’” See (Doc. 39 at 31 (quoting N. Plains Res. Council, Inc. v. Surface
Transp. Bd., 668 F.3d 1067, 1083 (9th Cir. 2011))).

The NEPA analysis evaluates proposed treatments in each watershed’s
Environmental Assessment while the Burn Plan executes those proposed treatments
at the project-implementation stage. See (STRW at 178) (“A burn plan would be
prepared and approved prior to implementing prescribed fire treatments.”). As
BLM previously stated, “[t]he NEPA analysis from the Watersheds’ [Environmental

Assessments], as well as design features and mitigation measures, will be
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 9 of 27

incorporated into future burn plans once developed.” (Doc. 38 at 12.)
Accordingly, there is no per se violation of FLPMA if BLM completed the required
NEPA analysis for each factor in Management Decision Fire 31 before using
prescribed fire in each watershed.
B. FLPMA

1. Middle Ruby River Watershed

NEC does not object to whether the Middle Ruby River Watershed
Environmental Assessment and Final Decision violate FLPMA. The Middle Ruby
River Watershed’s Final Decision and Finding of No Significant Impact were issued
in December 2014, (Doc. 13-11 [hereinafter MRRW] at 2), before the Sage Grouse
Amendment, (SGRMP at 1). The Middle Ruby River Watershed’s Environmental
Assessment and Final Decision therefore did not need to comply with the Sage

Grouse Amendment.’

 

3 Later in its objections, NEC contends that the Middle Ruby River Watershed Environmental
Assessment violated the Resource Management Plan in existence at the time because BLM failed
to show that it understood the threat cheatgrass poses in the watershed. (Doc. 40 at 17—18); see
(Doc. 13-21 at 213) (preventing prescribed burns in sage grouse habitat absent a showing that the
“potential for weed invasion and successional trends are well understood,” among other
requirements). Though NEC couched this argument in terms of NEPA, it would also be a
violation of FLPMA if BLM did, in fact, fail to show it understood the potential for weed invasion
and successional trends in the watershed. Nevertheless, this is not the case, as the Court explains
later in this order. BLM showed it understood the potential for cheatgrass invasion and
successional trends in the Middle Ruby River Watershed Environmental Analysis. (MRRW at
170, 355, 374.) Therefore, the project does not violate FLPMA, even if NEC had clearly made ~
the argument that it did.
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 10 of 27

2. Centennial Watershed

NEC objects to the recommendation to deny its motion for summary judgment
as to the Centennial project. NEC points to its brief in support of its motion for
summary judgment, in which it argued the Centennial Watershed Final Decision was
made without regard to the Sage Grouse Amendment in force at the time. (Doc. 40
at 4 (citing Doc. 18 at 25).) In its brief, NEC incorporated by reference several
undisputed statements of fact, including the following:

The Centennial [Final Decision]’s approval of sagebrush treatments is

not consistent with the Dillon [Resource Management Plan], as

amended by the Sage Grouse Amendment, including but not limited to

the failure to conduct risk assessments and demonstrate compliance

with Conservation Objectives prior to approving prescribed burning of

sagebrush habitat.
(Doc. 22 at § 79.) BLM did not dispute this fact. (Doc. 32 at 79.) Judge Cavan
found NEC’s briefing was not substantive enough to allow for a recommendation to
grant NEC’s motion for summary judgment as to the Centennial Watershed project.
BLM urges the Court to accept Judge Cavan’s recommendation. It argues NEC’s
incorporation of its statement of undisputed facts was inadequate because L.R.
56.1(a)(1) limits statements of undisputed facts to “set[ting] forth in serial form each

fact on which the party relies to support the motion.” (Emphasis added.) BLM

argues NEC ignored the rule and used its Statement of Undisputed Facts to make

10
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 11 of 27

legal arguments.

The Court agrees with NEC. In its briefing, NEC explained that FLPMA
requires BLM to manage public lands in accordance with applicable Resource
Management Plans. (Doc. 18 at 6 (citing 43 U.S.C. § 1732(a)).) NEC later
explained that BLM had failed to supplement or amend the Centennial Watershed
Environmental Assessment after the Sage Grouse Amendment was issued and before
BLM issued the Centennial Watershed Final Decision, even though the Centennial
Watershed Environmental Assessment was no longer consistent with the Resource
Management Plan, as amended. (Jd. at 25-26.) NEC then incorporated its
Statement of Undisputed Facts, which explain in greater detail how the Centennial
Watershed Environmental Assessment was inconsistent with the Resource
Management Plan after Sage Grouse Amendment’s adoption. (/d.)

Although the briefing was sparse, nothing more was needed. Because BLM
issued its Centennial Watershed Environmental Assessment before the Sage Grouse
Amendment’s adoption, the Centennial Watershed Environmental Assessment
naturally lacked a NEPA analysis addressing the issues Management Decision Fire
31 lists. When BLM failed to supplement the Centennial Watershed Environmental
Assessment by including the required analysis before issuing the Centennial

Watershed Final Decision, it clearly violated the Sage Grouse Amendment’s new

1]
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 12 of 27

requirements.

It matters little that NEC incorporated portions of its Statement of Undisputed
Facts into its brief. The Court is unconvinced that BLM’s invocation of L.R.
56.1(a)(1) requires the Court to ignore what is plain to see—BLM admitted the
Centennial Watershed Final Decision violates the Sage Grouse Amendment. (Doc.
32 at 979.) Moreover, it is unclear why NEC would need to show withdrawal of
the project was related to any violations NEC alleges. See (Doc. 39 at 18).

BLM did not dispute that it implemented a portion of the project in violation
of the Sage Grouse Amendment, and therefore, FLPMA. NEC is plainly entitled to
relief on this conclusion alone. The only remaining question is, as NEC explains,
what relief NEC is entitled to for portions of the project that BLM implemented, as
well as appropriate fees under the Equal Access to Justice Act.

3. South Tobacco Root Watershed

Judge Cavan provided a detailed analysis of the South Tobacco Root
Watershed Environmental Assessment and whether it addressed the Management
Decision Fire 31 factors. (Doc. 39 at 32-34.) He concluded it addressed each
factor, and the Court concurs. (/d.) First, BLM addressed why it did not select
alternative techniques from prescribed burning as viable options. (Doc. 13-15

[hereinafter STRW] at 295); see (Doc. 39 at 32-33). In several locations, BLM

12
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 13 of 27

discussed why alternative techniques, such as mechanical treatment alone, would
only allow conifers to rapidly re-establish themselves in the watershed’s sage steppe
habitat. See (STRW at 245-49, 297-03). Second, BLM addressed how sage
grouse goals and objectives would be met through prescribed burning. Specifically,
BLM found that prescribed burning would reduce the “loss of existing habitat
through conifer expansion and enhanc[e] early seral sagebrush habitat to match
expected potential for the ecological site,’ among other benefits. (/d. at 296.)
Third, BLM described how the Conservation Objectives Team Report (“COT
Report”) objectives would be addressed and met. Chapter 1.2 of the South Tobacco
Root Environmental Assessment directly aligns with the COT Report objectives.
Compare (id. at 148) with (id. at 296). Fourth, BLM performed a risk assessment
to address how potential threats to greater sage grouse habitat would be minimized.
(Id. at 297.) The South Tobacco Root Environmental Assessment contains several
sections addressing the potential positive and negative impacts of prescribed burning
in sage grouse habitat and range. See (id. at 178-79, 296-303).

NEC objects to this conclusion and focuses on the requirement that the NEPA
analysis must describe how COT Report objectives will be addressed and met, with
particular emphasis on the Sage Grouse Amendment’s fire conservation measure

requiring BLM to “[e]liminate intentional fires in sagebrush habitats, including

13
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 14 of 27

prescribed burning of breeding and winter habitats.” (SGRMP at 543.) NEC
argues BLM’s “failure to map out, or otherwise disclose, affected seasonal habitats”
violates the conservation measure. (Doc. 40 at 6.)

While the conservation measure from the COT Report does aim to eliminate
intentional fires in sagebrush habitats, several sections in the Sage Grouse
Amendment detail how prescribed burning is permissible to reverse conifer
expansion, which presents its own threat: “reduced sage-grouse habitat availability
and suitability over large areas with population-level consequences.” (SGRMP at
270.) Prescribed burning has been recognized as “a tool that can assist in the
recovery of sagebrush habitat in some vegetation types.” (SGRMP at 663.) The
Sage Grouse Amendment incorporates a Fire and Invasives Assessments Tool that
requires consideration of “prescribed burning which would meet objectives
identified in the [COT] report.” (SGRMP at 0382.) The COT Report itself lists
conifer removal as a conservation objective and recognizes that prescribed burning
can be useful when employed with caution. (SGRMP at 550-51.) The COT
Report aims to prevent intentional sagebrush removal or manipulation but
recognizes, “Exceptions to this can be considered where minor habitat losses are
sustained while implementing other habitat improvement or maintenance efforts

(e.g., juniper removal) and in areas used as late summer brood habitat.” (SGRMP

14
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 15 of 27

at 547.)

The Sage Grouse Amendment also recognizes an exception to prescribed fires
in sagebrush steppe

if the NEPA analysis for the burn plan were to provide a clear rationale

for why alternative techniques were not selected as a viable option.

The analysis also would need to explain how GRSG_ habitat

management goals and objectives would be met by its use and how the

COT Report objectives would be met. It would require a risk

assessment to address how potential threats to GRSG habitat would be

minimized.
(SGRMP at 443.) These are the same requirements for the NEPA analysis of a burn
plan under Management Decision Fire 31. (SGRMP at 48.) Therefore, the Court
finds that, despite the conservation measure NEC cites, the Sage Grouse Amendment
does not prohibit prescribed fire in sage grouse habitat but allows for its use when
certain limited conditions are met.

Next, Judge Cavan found that the South Tobacco Root Watershed
administrative record showed where BLM would conduct conifer treatments (i.e.,
BLM mapped out and disclosed their locations). (Doc. 39 at 35-36.) The Court
agrees. The administrative record described three alternatives—A, B, and C—for
conifer treatments. (STRW at 23-26.) The South Tobacco Root Watershed Final

Decision selected Alternative C. (/d.) The record, especially Table 16, discusses

treatment units, acreage, objectives, treatment types, and affected allotments. (/d.)

15
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 16 of 27

Map 3 in Appendix A of the record identifies the specific locations for treatments.
(Id. at 395.) Map 1 shows allotments and general sage grouse habitat. (/d. at 393—
94.) Thus, as Judge Cavan found, Map 1, Map 3, and Table 16 “effectively disclose
locations of proposed prescribed burns and sage grouse general habitat management
areas.” See (Doc. 39 at 36). NEC objected that BLM failed to map out or disclose
affected areas, but it failed to refute or acknowledge these findings. The Court
adopts them.

NEC is also particularly critical that BLM states a “majority” of the acres of
general sage grouse habitat in the South Tobacco Root project area are “no longer
suitable sage grouse habitat” and therefore, “no breeding or winter habitat is being
treated.” NEC believes this line of reasoning to be illogical and inconsistent:
“[A]sserting that a ‘majority’ of the 12+ square miles of sagebrush habitat is no
longer suitable does not logically mean that none of it is, and therefore BLM has not
shown that no breeding or winter habitat will be affected.” (Doc. 40 at 8.)

The South Tobacco Root Watershed administrative record describes two
unconfirmed sage grouse leks—that is, breeding areas—in the Alder Gulch
allotment. (STRW at 252-53.) The record states the leks were never confirmed
because they “never actually had any documentation of displaying male sage

grouse” and, because the areas have extensive juniper expansion, they are no longer

16
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 17 of 27

“suitable sage grouse habitat.” (/d. at 486.) According to the record, there were
only three allotments in the South Tobacco Root without extensive conifer
expansion. (/d. at 251-52.) The record does describe a third lek that was located
in the spring of 2016 near Virginia City Hill. Conifer expansion has not taken over
this new lek, however, and BLM states it therefore will not be treated. (Doc. 30 at
27-28.)

Thus, the record describes only one breeding habitat in the South Tobacco
Root Watershed, and that habitat is in an area that will not be treated. Accordingly,
the Court agrees with Judge Cavan: BLM and the administrative record adequately
explain why conifer encroachment has made several areas unsuitable for breeding
or winter habitat. (Doc. 39 at 39.) In the allotment where a lek does appear to
exist, BLM does not plan to use prescribed burning to remove any conifers—there
are none to remove.

NEC further argues BLM failed to comply with Management Decision
Special Status Species (SSS) 7, which states: “[greater sage grouse] habitat within
the project area will be assessed during project-level NEPA analysis within the
management area designations.... Project proposals and their effects will be
evaluated based on the habitat and values affected.” (SGRMP at 35.) NEC implies
BLM failed to identify breeding and winter habitats in the South Tobacco Root

17
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 18 of 27

Watershed. (Doc. 40 at 10.) However, the record the Court reviewed above shows
BLM did evaluate its project proposals and their effects based on the habitat and
values affected. Moreover, BLM does not plan to treat any winter or breeding
habitats in the watershed. Other than conclusory statements, NEC provides no
other reason for why BLM failed to comply with Management Decision SSS 7
regarding the South Tobacco Root Watershed, and the Court finds none.

The South Tobacco Root Watershed Environmental Assessment and Final
Decision comply with the Sage Grouse Amendment, including Management
Decision Fire 31, and therefore comply with FLPMA. NEC’s objections and
counterarguments are unavailing, and it has failed to demonstrate how BLM’s
decisions regarding the South Tobacco Root Watershed project were rendered
“without observance of procedure required by law.” (Doc. 40 at 10); see 5 U.S.C.
§ 706(2).

4. Blacktail Watershed

Unlike the South Tobacco Root Watershed project, Judge Cavan did not
directly analyze whether the Blacktail Watershed Environmental Assessment and
Final Decision adequately addressed the Management Decision Fire 31 factors.
Nevertheless, the Court finds BLM addressed each factor.

First, BLM addressed why it did not select alternative techniques from

18
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 19 of 27

prescribed burning as viable options. (Doc. 13-2 [hereinafter BTW] at 216). In
several locations, BLM discussed why alternative techniques, such as mechanical
treatment alone, were disadvantageous and would only allow conifers to rapidly
re-establish themselves in the watershed’s sage steppe habitat. See (BTW at 216,
222—23). Second, BLM addressed how sage grouse goals and objectives would be
met through prescribed burning. As it did for the South Tobacco Root Watershed,
BLM found that prescribed burning in the Blacktail Watershed would reduce “loss
of existing habitat through conifer expansion and enhance[e] early seral sagebrush
habitat to match expected potential for the ecological site,” among other benefits.
(id. at 216.) Third, BLM described how the COT Report objectives would be
addressed and met. Chapter 1.2 of the Blacktail Watershed Environmental
Assessment directly aligns with the COT Report objectives. Compare (id. at 107)
with (id. at 215-18). Fourth, BLM performed a risk assessment to address how
potential threats to greater sage grouse habitat would be minimized. (Jd. at 216.)
The Blacktail Watershed Environmental Assessment contains several sections
addressing the potential positive and negative impacts of prescribed burning in sage
grouse habitat and range. See, e.g., Id. at 135-36, 216-18, 221-26).

NEC argues the Blacktail Watershed Final Decision and Environmental

Assessment fail to address and protect breeding habitat in the watershed. (Doc. 40

19
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 20 of 27

at 7.) First, as the Court found above, the Sage Grouse Amendment does provide
for prescribed burning when certain conditions are met. Second, there are two
known, active leks on BLM-administered lands in the Blacktail Watershed. (BTW
at 331.) However, the Blacktail Watershed Final Decision and the Environmental
Assessment each describe how, prior to initiating a prescribed burn, the “[b]urn units
will be surveyed for special status species,” which include greater sage grouse, and
how treatments “will not occur from 6:00 pm to 9:00 am within 2 miles (3.2 km) of
sage grouse leks during lekking season.” (/d. at 9, 77.) Furthermore, the
“prescribed fire treatments were designed to maintain a large block of undisturbed
high-quality habitat to provide diversity and resiliency.” (/d. at 222.) In the
proposed treatment areas, conifer colonization is expansive, and the “habitat is
currently not considered suitable for sage grouse habitat and is not currently
occupied.” (Jd. at 221-22.) Therefore, the Court finds the Blacktail Watershed
Environmental Assessment and Final Decision do address and protect breeding
habitat in the watershed.

The Blacktail Watershed Environmental Assessment and Final Decision
comply with the Sage Grouse Amendment, including Management Decision Fire 31,
and therefore comply with FLPMA. NEC has failed to demonstrate how BLM’s

decisions regarding the Blacktail Watershed project were rendered “without

20
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 21 of 27

observance of procedure required by law.” See 5 U.S.C. § 706(2).
C. NEPA and Cheatgrass

NEC’s next primary objection is that BLM’s watershed projects violate
NEPA, especially concerning the projects’ analyses of the cumulative impacts of
cheatgrass, contrary to Judge Cavan’s conclusions. (Doc. 40 at 13.) NEC first
contends that the Sage Grouse Amendment “marked a departure from past
practices,” but in violation of the amendment, “just as much burning is prescribed in
the post-Amendment decisions as the pre-Amendment decision, and the same
‘Finding of No Significant Impact’ is made for all these decisions.” (/d. at 14.)
The Sage Grouse Amendment did mark a departure from past practices, and it now
requires BLM to address additional issues when considering prescribed burning
under Management Decision Fire 31—all of which BLM did. Yet, just because the
Sage Grouse Amendment subjects prescribed burning in sage grouse habitats to
additional scrutiny does not mean BLM’s analysis cannot reach the same result.

NEC next argues “recognizing that cheatgrass ‘needs to be controlled’ is not
the same as demonstrating that BLM actually knows how to control it.” (/d. at 15.)
NEC questions whether BLM’s cooperative effort with Madison County has
eliminated cheatgrass or stopped its spread. (/d. at 16.) NEC also argues BLM has

failed to provide a “convincing statement of reasons” for why potential adverse

21
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 22 of 27

impacts from cheatgrass due to BLM’s proposed watershed projects are
insignificant. (/d.) However, NEC cites nothing in the record and provides no
legal analysis for why BLM must demonstrate it can control cheatgrass or that its
effort with Madison County has been effective at doing so. Nevertheless, the Court
interprets NEC’s arguments as a claim that BLM has failed to take a “hard look” at
the impacts of cheatgrass.

As the Court explained above, judicial review of a NEPA action is narrow and
limited to whether the agency “took a ‘hard look’ at the environmental impacts of a
proposed action.” Nat’! Parks & Conservation Ass'n, 606 F.3d at 1072. “Once
satisfied that a proposing agency has taken a ‘hard look’ at a decision’s
environmental consequences, the review is at an end.” State of Cal. v. Block, 690
F.2d 753, 761 (9th Cir. 1982). NEPA “does not mandate particular results, but
simply prescribes the necessary process,” and it “merely prohibits uninformed—

”

rather than unwise—agency action.” Robertson v. Methow Valley Citizens Council,
490 U.S. 332, 350-51 (1989).

An Environmental Assessment must contain a “convincing statement of
reasons” explaining “why a project’s impacts are insignificant.” Blue Mountains

Biodiversity Project v. Blackwood, 161 F.3d 1208, 1212 (9th Cir. 1998). The

statement of reasons is “crucial to determining whether the agency took a ‘hard look’

22
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 23 of 27

at the potential environmental impact of a project.” Jd. (quoting Save the Yaak
Committee v. Block, 840 F.2d 714, 717 (9th Cir. 1988)). However, this does not
mean the Court substitutes the agency’s judgment with its own. The Court’s task
“is simply to ensure that the agency ‘considered the relevant factors and articulated
a rational connection between the facts found and the choices made.’” N.W.
Ecosystem All. v. U.S. Fish and Wildlife Serv., 475 F.3d 1136, 1140 (9th Cir. 2007)
(quoting Nat’! Ass ’n of Home Builders v. Norton, 340 F.3d 835, 841 (9th Cir. 2003)).

The Court finds BLM took a hard look at the issue of cheatgrass and provided
a convincing statement of reasons for why the watershed projects’ impact is
insignificant. BLM analyzed the potential threat cheatgrass poses and incorporated
precautionary measures for the projects. In the South Tobacco Root Watershed and
Blacktail Watershed Environmental Assessments, BLM provided a detailed analysis
for cheatgrass, including the threat it poses, benefits and drawbacks of prescribed
fire, and options for mitigating its impact. (STRW at 178, 296-97; BTW at 225—
26, 307, 310.) BLM explained how prescribed fire treatment units would be
monitored for noxious weeds and cheatgrass and how the units would be treated both
before and after the prescribed fires. (BTW at 135; STRW at 178.) BLM excluded
from the treatment units “[a]reas where cheatgrass or noxious weed densities are

greater than 50% of vegetative composition and the size of the infestation is larger

23
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 24 of 27

than five acres.” BLM also stated that burned areas would “be treated intensively
during the spring and summer following the burn to prevent re-emerging or
germinating noxious and invasive species from producing seed.” (BTW at 135;
STRW at 178.)

In the Middle Ruby River Watershed Environmental Assessment, BLM’s
analysis of cheatgrass is less detailed. However, the Court still finds it meets
NEPA’s requirement to take a hard look at the issue. In it, BLM discusses
cheatgrass’s prevalence in the watershed, its potential to continue spreading, BLM’s
cooperative control effort with Madison County, and the acres treated and
inventoried through the cooperative effort in recent years. (MRRW at 170, 355.)
BLM also discusses future precautionary measures like collaborating with local
agencies and landowners to address infestations, educating the public on
identification and prevention measures, and monitoring and treating infestations
found within areas targeted for prescribed burning both before and after the burning
takes place. (MRRW at 374.)

Accordingly, the Court finds BLM took a hard look at the issue of cheatgrass
in these three watersheds and has provided a convincing statement of reasons for
why the projects’ impact on cheatgrass will be insignificant. NEC’s objection is

overruled under NEPA’s deferential standard.

24
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 25 of 27

D. Middle Ruby River Watershed Environmental Assessment Update

NEC finally makes a passing claim that BLM should have supplemented the
Middle Ruby River Environmental Assessment after adoption of the Sage Grouse
Amendment “at a minimum.” (Doc. 40 at 19.) However, it provides no relevant
authority in support for why BLM’s failure to do so violates NEPA. See (Doc. 40
at 14.)

NEC cites 43 C.F.R. § 1610.5-3 in support of its argument. However,
§ 1610.5-3 states that after a Resource Management Plan is amended, BLM must
“make operations and activities under existing permits, contracts, cooperative
agreements or other instruments for occupancy and use, conform to
the ... amendment within a reasonable period of time.” The regulation says
nothing about Environmental Assessments or Final Decisions and does not apply to
them. As BLM points out, both NEPA’s and BLM’s regulations expressly allow
an agency to take an action that is “within the scope of, and analyzed in,” an existing
Resource Management Plan, even if the agency is preparing to amend it. 43 C.F.R.
§ 1506.1(c); 43 C.F.R. § 46.160. Therefore, NEC incorrectly claims that BLM
should have supplemented the Middle Ruby River Watershed Environmental
Assessment after adopting the Sage Grouse Amendment.

IV. Conclusion

25
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 26 of 27

BLM correctly analyzed its South Tobacco Root Watershed and Blacktail
Watershed projects under the requirements of the Sage Grouse Amendment,
especially Management Decision Fire 31. Both Environmental Assessments and
Final Decisions conform with the Resource Management Plan, as amended, and do
not violate FLPMA. Likewise, the Middle Ruby River Watershed project does not
violate FLPMA.

All three projects also comply with NEPA’s requirements. The Court finds
that BLM took a hard look at the environmental impacts of its actions in these three
watersheds, including the projects’ impacts on existing invasive species such as
cheatgrass.

However, BLM did not meet the Sage Grouse Amendment’s requirements for
the Centennial Watershed project, and NEC is entitled to summary judgment on its
claim that the Centennial Watershed Final Decision violates FLPMA. The only
remaining question is what relief NEC is entitled to for the portions of the project
already implemented, as well as appropriate fees under the Equal Access to Justice

Act. Accordingly,

IT IS HEARBY ORDERED:

1. The Findings and Recommendations (Doc. 39) are ADOPTED IN PART;

26
Case 1:18-cv-00157-SPW-TJC Document 43 Filed 04/29/20 Page 27 of 27

2. BLM’s cross-motion for summary judgment based on NEC’s standing to
bring this action and with respect to the Centennial Watershed (Doc. 28)
is DENIED;

3. NEC’s cross-motion for summary judgment with respect to the Centennial
Watershed (Doc. 16) is GRANTED;

4. NEC’s cross-motion for summary judgment with respect to the Middle
Ruby River, South Tobacco Root, and Blacktail Watersheds (Doc. 16) is
DENIED;

5. BLM’s cross-motion for summary judgment with respect to the Middle
Ruby River, South Tobacco Root, and Blacktail Watersheds (Doc. 28) is
GRANTED;

6. This case is referred to Magistrate Judge Cavan for further proceedings
consistent with this order.

The clerk shall notify counsel of this order.

SAL
DATED this o27 day of April 2020.

Susan P. Watters
U.S. DISTRICT JUDGE

27
